Citation Nr: 1744752	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  15-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 7, 2017, and a rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to September 26, 2013.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1958 to December 1958, October 1961 to June 1962, and June 1965 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  A July 2017 rating decision increased the Veteran's rating for PTSD to 70 percent effective March 7, 2017 and granted TDIU effective September 26, 2013.

In August 2015 and February 2017, the Board remanded these claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  It is reasonably shown that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation prior to September 26, 2013.


CONCLUSIONS OF LAW

1.  Prior to March 7, 2017, the criteria for a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The criteria for a grant of TDIU are met prior to September 26, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Veteran's PTSD is rated 50 percent disabling prior to March 7, 2017, and 70 percent thereafter.  He contends that his PTSD is more severe than the currently assigned rating and that he is entitled to a higher rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD warrants a disability rating of 70 percent, and no higher, throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2016); 38 C.F.R. §§ 3.321(a), 4.1 (2016).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

At the September 2013 VA examiner determined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbance in mood and motivation; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work and work-like setting.  The Veteran reported occasional thoughts of suicide, but that he never seriously considered taking his own life.
In August 2012 private treatment records from Dr. Jabbour, the Veteran reported he felt irritable and had angry outbursts and difficulty concentrating.  He appeared slightly disheveled and his mood and affect were anxious and depressed.  His speech involved a lot of word searching, thought blocking, and problems focusing and concentrating.  Problems with memory and recall were shown.  The Veteran reported he had thoughts of killing himself, but he would not carry them out.  He also endorsed a sudden rush of intense fear, anxiety, and discomfort that came out of nowhere without any apparent reason and that during those episodes, his heart raced and pounded and broke out in a sweat.

From November 2013 to February 2017, Dr. Jabbour's treatment records generally show normal speech and thought process; no hallucinations; no delusions; and no suicidal or homicidal thoughts.  At times, the Veteran reported a general mistrust of people and obsessive thoughts about being unsafe and at times, and had thought blocking, word searching and delayed thought.

The March 2017 VA examiner determined the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran remained married to his wife of 56 years and had a good relationship with his daughters.  He did not identify any friends and reported very little socializing, except for church services and small group activities at church.  The Veteran denied acts of violence but endorsed verbal outbursts.  Upon examination, he had neat attire and was well-groomed, his speech was terse, his mood was stable, and he noted his anxiety was persistent both at home and out.  His attention was good; he was oriented times three; his thought process and content were unremarkable; he had no delusions; he understood the outcome of his behavior; and he had no hallucinations and no homicidal thoughts.  The Veteran reported no suicidal thoughts at that time; however, he reported a history of vague suicidal ideation with the last occurrence in August 2016.  No memory problems were shown, but the Veteran reported problems with short-term memory.  The Veteran reported that he practices daily care of his hygiene but sometimes needed to be reminded to take a bath by his wife.  The examiner noted the Veteran's symptoms were anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.

Following a review of the relevant evidence of record, the Board finds that the criteria for a rating of 70 percent have been met throughout the appeal period as the evidence shows suicidal ideation as early as August 2012.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  While the evidence shows some impairment in thought processing and memory at times, it is not severe enough to be considered gross impairment in thought processing or communication.  Additionally, while the evidence shows suicidal thoughts at times, this does not amount to persistent danger of hurting self or others.  The evidence shows no delusions or hallucinations.  The evidence also does not show grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Accordingly, a rating in excess of 70 percent for PTSD is not warranted.  

II. TDIU

On the Veteran's September 2013 Application for Increased Compensation Based on Unemployability, he contends that his service connected disabilities prevent him from working.  He reports that he last worked full-time on August 26, 2005 and his last employment was with Pope Air Force as a civil engineer squadron.  He has two years of college education.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In a July 2017 rating decision, the Veteran was granted TDIU effective September 26, 2013, the date of he filed his Application for Increased Compensation Based on Unemployability.  However, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that TDIU is warranted effective August 20, 2012.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).
The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran's service-connected disabilities during the appeal period consist of the following: PTSD rating 70 percent disabling; diabetes mellitus type II rated 20 percent disabling; peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II rated 10 percent disabling; peripheral neuropathy of the left lower extremity associated with diabetes mellitus type II rated 10 percent disabling; bilateral pseudophakia, status post cataract surgery associated with  diabetes mellitus type II rated 10 percent disabling; noncompensable residuals of a right shoulder injury; and noncompensable tinea versicolor.  Accordingly, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).   

In an August 2012 private treatment record, the Veteran reported that after his military service, he worked at a local air force base maintaining heating and air conditioning until 1992.  Then, because of a reduction in force, he moved to the housing department doing the same type of work.  He reported he left his job in 2006 because he and his supervisor could not see eye to eye.  He reported that he did not want to have contact with others.  He also reported that the pain and tingling due to his service-connected diabetic neuropathy prevented him from going places and performing his daily activities.  He stated he had a significant loss of energy, problems focusing and concentrating, it was very difficult for him to make decisions, and he was tired and fatigued most of the time.  In an August 2016 private treatment record, the Veteran reported that he felt he could not concentrate to work.

At the March 2017 VA examination, the Veteran reported he was not seeking work because he was not able to do it as his body would not allow him to and he had short-term memory problems.  The March 2017 VA examiner noted a moderate disability to work cooperatively and effectively with supervisors; to work cooperatively and effectively with coworkers; to retain instructions; to maintain task persistence and pace; and to arrive at work on time. The examiner noted a severe disability to work cooperatively and effectively with the public and to work a regular schedule without excessive absences.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevents him from securing or following substantially gainful employment.  In sum, the Board finds that entitlement to a TDIU is warranted.


ORDER

Prior to March 7, 2017, a rating of 70 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

A rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU due to service-connected disabilities is granted warranted effective August 20, 2012.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


